DETAILED ACTION

Acknowledgements
The amendment filed on 1/27/2021 is acknowledged.
Claims 2, 10 and 16, are cancelled per applicant’s filing of 1/27/2021.
Claims 1, 3-9, 11-15, 17-20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 11, 14, 17, 20 are objected to because of the following informalities: 
Claims 3, 11 and 17 each recites "allocating…a third portion of the monetary funds of the consumer…to the private cryptocurrency ledger or fiat currency account of first of the cryptocurrency and the plurality of fiat currencies... " This appears to be a typographic error. Appropriate correction is required.
Claims 6, 14 and 20 each recites "allocating…a third portion of the monetary funds of the consumer…to the private cryptocurrency ledger or fiat currency account of first of the cryptocurrency and the plurality of fiat currencies... " This appears to be a typographic error. Appropriate correction is required.
Response to Amendment/Arguments
Regarding the rejections under 35 U.S.C. §101, applicant is of the opinion that the rejections should be withdrawn because the claims are not directed to a judicial exception and is eligible. Examiner respectfully disagrees.
The amended claim 1 continues to recites “receiving…an amount of market activity by a vendor in a fiat currency, wherein the fiat currency is one of a plurality of fiat currencies that are available to a consumer; receiving…an exchange rate between a [second currency] and the fiat currency; predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [second currency] risk weighting, a first portion of monetary funds of the consumer in a fist amount of the [second currency] within a private [second currency] ledger of the consumer and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer”, the claim, as a whole, is directed to determining currency risk, which is a method of organizing human activity and abstract ideas. This involves receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency (i.e. cryptocurrency), predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. This is a commercial or legal integration, therefore, falls within certain methods of organizing human activity grouping of abstract idea. Additionally, claim 1 recites “predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor…” which is also an abstract idea, grouped within the “Mathematical concepts – mathematical relationships, mathematical formula or equations, mathematical calculations” because the claim involves the steps of currency risk calculation, which can be performed with “pen and paper”.
The additional element(s) of the claim such as a computer, fiat currency, cryptocurrency, cryptocurrency activity, blockchain data of the cryptocurrency, private cryptocurrency ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. These additional elements perform the steps or functions of receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency, predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
With respect to Applicant’s claimed improvement within the technical field of autonomous cryptocurrency ledger and fiat currency account asset allocation and management and claimed aspects of provide advantages over and cure deficiencies in conventional teachings, this does not provide improvements to functions of a computer or a technical field. Also, asset allocation and management of cryptocurrency ledger and fiat currency account is a commercial or legal integration and falls within certain methods of organizing human activity grouping of abstract idea. 
With respect to “use input of public ledger blockchain data values to determine (output) “risk factor” values that the embodiments use to autonomously and automatically allocate user funds between cryptocurrency and fiat currencies within respective the private cryptocurrency ledger and consumer financial account objects and structures” (paragraph 71 of PGPub), this is merely subject matter of determining currency risk exposure for allocation to consumer fiat and cryptocurrency holdings. The use of input of public ledger blockchain data values only servers to use transaction data stored in a ledger for calculation. The use of the private cryptocurrency ledger to store consumer cryptocurrency holdings only serves record keeping of consumer cryptocurrency in a private ledger. This does not provide improvements to the function of a computer, or any other technology or technical field and only involves the computer to perform the steps amount to no more than using a computer or processor to automate and/or generally link the user of a judicial exception to a particular technological environment. 
With respect to applicant’s citations from paragraph [0071], “More particularly, the embodiments of Figure 4 use input of public ledger blockchain data values to determine (output) "risk factor" values that the embodiments use to autonomously and automatically allocate user funds between cryptocurrency and fiat currencies within respective the private cryptocurrency ledger and consumer financial account objects and structures. For example, at 104 a configured processor determines amounts of cryptocurrency attributed to a vendor within the cryptocurrency blockchain data by totaling the cryptocurrency amounts within each of the blockchain blocks associated to the vendor. If the vendor is not explicitly identified by the block "relayed by" fields, then embodiments consider other data within the blockchain data that is uniquely associated to the vendor, such as unique, regional based internet protocol (IP) addresses that are associated to the vendor, and attribute "relayed by" activity associated to said IP addresses to the vendor”, this is merely subject matter of looking up a ledger for entries of currency transactions associated to a vendor, using “relayed by” related block identifier or unique IP addresses of the vendor, and determining a total amount of transaction activities in a specific currency. The elements of using public ledger blockchain, private cryptocurrency ledger, financial accounts, configured processor, block “relayed by” fields, IP address, only serve to use computers as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to applicant’s citations from paragraph [0087] “Determining which of available cryptocurrency and fiat currency options best meets the needs or objectives of a user may be confusing, difficult, or even intractable under conventional teachings” and paragraph [0088], “Moreover, relative to traditional currency values that are controlled by centralized banking regulators, cryptocurrency may experience much larger value fluctuations, on a much smaller time period basis, and due to rapidly fluctuating exchange rates and net effective amounts of associated transaction fees, users are generally unable under conventional teachings to determine best times and amounts of monetary value to convert between fiat currency and cryptocurrency options, in order to realize a highest overall, composite value derived from a combination of different holdings in cryptocurrency and fiat money accounts”, this further describes asset allocation and management of cryptocurrency and fiat accounts based on currency risk exposure calculation, which is still a commercial or legal interactions under a method of organizing human activities and abstract ideas and does not improve the functioning of a computer or other technology or technological field. 
With respect to applicant’s citations from paragraphs [0089] and [0090] “In contrast, the claimed embodiments automatically and dynamically change the mixture of cryptocurrency and fiat currency holdings allocated within respective private cryptocurrency ledger and consumer financial account objects and structures as a function user data (for example, workplace national residence and location data), and provide advantages over conventional teachings by determining (predicting) different amount values to allocate to respective hard cash and cryptocurrency accounts in order to maximize overall, composite holdings monetary values while meeting anticipated needs and personalized risk tolerance as a function of exchange rate fluctuations, micro-trading behaviors, and perceived cryptocurrency reliability (based on blockchain mechanisms, etc.)”, this further describes a method of organizing human activities and abstract idea of determining currency risk exposure including cryptocurrency and fiat currency, and does not improve the functioning of a computer or other technology or technological field. 
Regarding the rejection of claim 7 under 35 U.S.C. §112(a) lack of algorithm, applicant is of the opinion that the limitation, “integrating computer-readable program code into the computer system”, is supported in view of specification at [0017] and [0021]-[0024]. Examiner respectfully disagrees.
Claim 7 recites “The method of claim 1, further comprising: integrating computer-readable program code into the computer”. Paragraph [0017] of the specification discloses the present invention may be a system, a method and/or a computer program product at any possible technical detail level of integration but does not describe how to integrate computer-readable program code into the computer. Paragraphs [0021]-[0024] of the specification describe the invention described in flowchart illustrations and/or blocks diagrams can be implemented by computer readable program instructions and the computer readable program instructions may be loaded onto a computer, and also flowchart illustrations and/or blocks diagrams can be implemented by special purpose hardware-based systems. The cited paragraphs do not describe how to integrate computer readable program code into the computer. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant's intended function of "integrating computer-readable program code into the computer" is to be performed (MPEP 2161.01).

	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1, 3-8 are directed to a computerized method, claims 9, 11-14 are directed to a computer system and claims 15, 17-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is direct to determining currency risk, which is an abstract idea. Specifically, the claim recites “receiving…an amount of market activity by a vendor in a fiat currency, wherein the fiat currency is one of a plurality of fiat currencies that are available to a consumer; receiving…an exchange rate between a [second currency] and the fiat currency; predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [second currency] risk weighting, a first portion of monetary funds of the consumer in a fist amount of the [second currency] within a private [second currency] ledger of the consumer and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of determining currency risk. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, claim 1 recites “predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor…” which is also an abstract idea, grouped within the “Mathematical concepts – mathematical relationships, mathematical formula or equations, mathematical calculations” because the claim involves the steps of currency risk calculation, which can be performed with “pen and paper”. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computer, fiat currency, cryptocurrency, cryptocurrency activity, blockchain data of the cryptocurrency, private cryptocurrency ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions such as: receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency, predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computer, fiat currency, cryptocurrency, conventional currency, the cryptocurrency activity, the blockchain data of the cryptocurrency to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining currency risk. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining currency risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claims 9 and 15 recite the additional elements of a processor, a computer readable memory, a computer readable storage medium and a computer program product, respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of determining currency risk. Claims 9 and 15 are also not patent eligible.
Dependent claims 3-8, 11-14 and 17-20 further describe the abstract idea of determining currency risk. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 11-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
Claims 3 and 11 each recites "allocating…a third portion of the monetary funds of the consumer…to the private cryptocurrency ledger or fiat currency account of a first of the cryptocurrency and fiat currencies that has a lowest value of the determined transaction costs. " Claims 6 and 14 each recites "…re-allocating…a third portion of the monetary funds of the consumer…to the private cryptocurrency ledger or fiat currency account of first of the cryptocurrency and the plurality of fiat currencies that has a next-lowest value of the determined transaction costs... " The specification is silent on the limitation, “fiat-currency account of a first of the cryptocurrency”. Claim 17 is also rejected as it recites similar language, “allocate…fiat currency account of a first of the cryptocurrency and fiat currencies…” Claim 20 is also rejected as it recites similar language, “…re-allocate…fiat currency account of first of the cryptocurrency and the plurality of fiat currencies…” 
Claims 4-6 are also rejected as each depends on claim 3. Claims 12-14 are also rejected as each depends on claim 11. Claims 18-20 are also rejected as each depends on claim 17.
Not in the Specification
Claim 3 recites “determining, by the computer, transactional costs of each of the cryptocurrency and the plurality of fiat currencies, based on the collected historical transaction behavior data; determining, by the computer, a location of an item purchase transaction”. However, the limitations fail to have support in the specification. According to the flow diagram of Fig. 5 of Applicant’s Disclosure, “determine cost weighting for each currency type available at new transaction location” in block 208 occurs after block 206, “determine probabilities that consumer will buy item types in new transaction…”, not before, block 204, “determine location of consumer for executing new consumer transaction at current or projected future time…” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 11 and 17 are also rejected on the same basis as each recites similar language.
Claims 4-6 are also rejected as each depends on claim 3. Claims 12-14 are also rejected as each depends on claim 11. Claims 18-20 are also rejected as each depends on claim 17.
Broader than the Specification
Claim 7 recites the step of “integrating”. Claim 8 recites the step of “providing”. Each step does not recite the apparatus or computer that performs the step. Therefore, these steps are broad enough to read on all possible entities performing the steps. However, the specification does not provide support for all possible entities performing these steps because it describes the steps as being performed by a processor (paragraphs 22, 23 of PGPub). Therefore, the specification does not provide support for the full breadth of the claims. (MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).
Claim 8 is rejected as it depends on claim 7. 
Lack of Algorithm
Claim 7 recites “integrating computer-readable program code into a computer system…” The specification does not provide details what the limitations, “integrating computer-readable program code into a computer system”, comprises. In other words, the algorithms or steps/procedures for carrying out the function of integrating computer-readable code into a computer system and providing the computer-readable code as a service in a cloud environment must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
Claim 8 is rejected as it depends on claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 3, 6, 11, 14, 17 and 20 recites “…the private cryptocurrency ledger or fiat currency account of a first of the cryptocurrency…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites “wherein a processor of the computer system…” There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 4-6 are also rejected as each depends on claim 3. Claim 8 is also rejected as it depends on claim 7. Claims 12-14 are also rejected as each depends on claim 11. Claims 18-20 are also rejected as each depends on claim 17.
Unclear Scope
Claim 3 recites “determining, by the computer, a location of an item purchase transaction” and “determining, by the computer, probabilities that the consumer will buy each of different ones of the types of items in the item purchase transaction based on the location of the item purchase transaction”. However, the claim is silent on any purchase involvement of a consumer in the step of determining a location of an item purchase transaction. Therefore, the claim is unclear because the involvement of the consumer with a location of an item purchase transaction is not determined in order to perform the subsequent step of determining probabilities that the consumer will buy each of different ones of the types of items in the item purchase transaction based on the location of the item purchase transaction. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 11 and 17 are also rejected on the same basis as each recites similar language.
Claims 4-6 are also rejected as each depends on claim 3. Claims 12-14 are also rejected as each depends on claim 11. Claims 18-20 are also rejected as each depends on claim 17.
Claim 7 recites “The method of claim 1, integrating computer-readable program code into the computer; and wherein a processor of the computer system executes program code instructions via a computer readable memory and thereby performs the receiving the amount of market activity, the receiving the exchange rate, the predicting the amount of cryptocurrency activity associated to the vendor within the blockchain data, the determining the amount of cryptocurrency activity associated to the vendor within the cryptocurrency blockchain data, the determining the risk weighting for the cryptocurrency, and the allocating based on the determined cryptocurrency risk weighting”. The claim recites integrating computer-readable program code into the computer and a processor of the computer system executes program code instructions via a computer readable memory perform certain steps (i.e. “the receiving…the receiving…the predicting…the determining…the determining…and the allocating”). The claim is silent on any associations of computer-readable program code integrated into the computer, and computer-readable program code instructions in a computer readable memory being executed by a processor of the computer system as a result of performing the method steps of claim 1. Therefore, the claim is unclear because the claim is directed to the method of claim 1 and there is no association with a processor of the computer system and a computer readable memory.
Claim 8 is also rejected as it depends on claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu (US Pub. No. 2012/0036073) teaches intelligent estimates in authorization. 
Grassadonia (US Patent No. 10,055,715) teaches cryptocurrency payment network.
Koester (US Pub. No. 2011/0082775) teaches risk-cost analysis of currency exposure reduction.
Maruyama (US Pub. No. 2020/0202443) teaches determining an initial margin.
Siddens (US Pub. No. 2013/0212006) teaches fraud detection system automatic rule manipulator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3600